FILED
                            NOT FOR PUBLICATION                            OCT 21 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


PETE REYNOSA; PATRICIA                           No. 12-55861
REYNOSA,
                                                 D.C. No. 8:11-cv-01955-DOC-AN
               Plaintiffs - Appellants,

  v.                                             MEMORANDUM*

BANK OF AMERICA N.A.; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                     David O. Carter, District Judge, Presiding

                            Submitted October 14, 2014**

Before:        LEAVY, GOULD, and BERZON, Circuit Judges.

       Pete and Patricia Reynosa appeal pro se from the district court’s judgment

dismissing their wrongful foreclosure action. We have jurisdiction under 28

U.S.C. § 1291. We review for an abuse of discretion a dismissal for failure to


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
comply with local rules, Ghazali v. Moran, 46 F.3d 52, 53 (9th Cir. 1995) (per

curiam), and we affirm.

      The district court did not abuse its discretion in dismissing the action

because the Reynosas failed to oppose defendants’ motions to dismiss. See C.D.

Cal. R. 7-9 (requiring the filing of an opposition or statement of non-opposition to

a motion to dismiss); C.D. Cal. R. 7-12 (providing that the failure to file any

required document may be deemed consent to the granting or denial of the

motion); Ghazali, 46 F.3d at 53-54 (listing the factors to be weighed before

dismissing an action for failure to follow the local rules, affirming dismissal for

failure to file opposition to motion to dismiss, and noting that pro se litigants are

bound by the rules of procedure).

      Because we affirm the dismissal for failure to comply with the local rules,

we do not address the Reynosas’ contentions concerning the merits of their claims.

      AFFIRMED.




                                           2                                      12-55861